DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in Claim 1, line 3, “tooth brush head piece” and other occurrences thereafter lacks proper antecedent basis from the specification.
Claims 1 and 9 is objected to because of the following informalities:  
Claim 1, line 11, “the sidewall” lacks proper antecedent basis, and 
 penultimate line, “can be” should be changed to “configured to be.”
Claim 9 is a combination claim and should be rewritten in independent form to not depend on a sub-combination claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to include “a clamping piece having a sidewall (this was never mentioned in the specification) with a first end (this was never mentioned in the specification) for mating with the connecting end of the toothbrush head piece, the first end terminating in a ring structure for embracing the drive shaft, the clamping piece further having an elastic arm and a clamping slot for clamping the drive shaft, the elastic arm having a free end facing the clamping piece first end and terminating in a spaced relationship from the ring structure.” None of the elements and their cited structural relationship was described in the specification.  Therefore, it renders the claims unclear and also indefinite due to lack of support and results in a need for speculation as to what the terms mean and where the elements are within the device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US-11071613-B1).  Regarding claim 1, as the claim is best understood, Zhou shows a toothbrush head 10, for connecting to a drive shaft 91 of a toothbrush handle 90, characterized in that the toothbrush head comprises: 
a toothbrush head piece, which comprises a brush end and a connecting end that are opposite to each other; 
a clamping piece 218 having a sidewall with a first end (either top end or bottom end in the figures) for mating with the connecting end of the toothbrush head piece, the first end terminating in a ring structure (either 244, or ring portion at the top of 218), near for embracing the drive shaft, the clamping piece further having an elastic arm 238 and a clamping slot 234 for clamping the drive shaft, the elastic arm having a free end facing the clamping piece first end and terminating in a spaced relationship from the ring structure, a portion of the sidewall of the clamping slot being formed by the elastic arm; 
the elastic arm further provided with a butting boss 240; and 
the butting boss protrudes from the elastic arm into the clamping slot, and can be elastically butted with the drive shaft.  
See particularly Fig. 8, col. 6, l. 18-25. of Zhou.

    PNG
    media_image1.png
    472
    420
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    566
    473
    media_image3.png
    Greyscale
Zhou shows claim 6. The toothbrush head, according to claim 1, is characterized in that there is a mounting groove 15 at the connecting end of the toothbrush head, and the clamping piece is installed in the mounting groove; The mounting groove is provided with a second spacing groove 56 that extends along the axial direction of the toothbrush head, a first spacing ribbed strip 230 is provided outside of the clamping piece, and the first spacing ribbed strip is clamped in the second spacing groove along the axial direction of the toothbrush head; the mounting groove being optionally provided with a second spacing ribbed strip 54 that extends along the axial direction of the toothbrush head, a third spacing groove 228 is provided outside of the clamping piece, and the third spacing groove is clamped to the 
arranged opposite to each other to form a clamping slot 234, and are both connected to the base.
Zhou shows claim 8. The toothbrush head, according to claim 7, is characterized in that an inner surface of the mounting groove is further provided with a clamping groove, the outer surface of the base is further provided with a clamping cam 230, 33 that matches with the clamping groove 56 for clamping, and the clamping piece being detachably clamped to the mounting groove via the clamping cam and the clamping groove. 
Zhou shows claim 9. An electric toothbrush, which is characterized in that it comprises: the toothbrush head as claimed in claim 1; and a toothbrush handle, which is provided with a drive shaft, and the toothbrush head is connected to the drive shaft. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 3, although Zhou does not specifically show the toothbrush head, according to claim 2, is characterized in that the free end of the elastic arm is disposed opposite the middle part, and the butting boss is located at the free end of the elastic arm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the elastic arm to have such features as claimed in that such modification would not alter the effectiveness of the elastic arm and would be considered an obvious matter of design choice.Regarding claim 4, Zhou shows the toothbrush head, according to claim 3, is characterized in that the drive shaft comprises a first butting surface for a butting connection with the butting boss, the butting boss comprises a second butting surface for a butting connection with the first butting surface, but does not specifically show the second butting surface gradually tilts toward the inside of the clamping slot in a direction close to the brush end.  However, it would have been obvious for said individual to have made such modification as that would have allowed a more contact surface area between the contacting surfaces as the elastic arm flexes away from the drive shaft, and such is common knowledge among said individuals.
Regarding claim 10, Zhou shows the electric toothbrush, according to claim 9, is characterized in that the drive shaft comprises a first butting surface for a butting connection with the butting boss, but does not specifically show in the radial direction of the toothbrush head, the width of the butting boss is not less than the width of the first butting surface.  However, this is considered an obvious matter of design choice to ensure that there is sufficient contact and reduce slippage or vibration between the contacting surfaces.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. The applicant has misunderstood or mischaracterized the teachings of Zhou.  Zhou’s resilient wall clearly functions similarly to the resilient wall of the instant application. See particularly Fig. 8, col. 6, l. 18-25. of Zhou.

    PNG
    media_image2.png
    225
    407
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the numerous other references cited, particularly US 6588042 B2, US 20100043156 A1, US 20100251493 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847. The examiner can normally be reached M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/Primary Examiner, Art Unit 3723